UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ X ] Non-accelerated filer[ ] Smaller reporting company[] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 8, 2010 there were 29,918,550 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Balance Sheets As of July 31, 2010 (Unaudited) and April 30, 2010 3 Consolidated Statements of Income and Comprehensive Income For the Three Months Ended July 31, 2010 and 2009 (Unaudited) 4 Consolidated Statements of Cash Flow For the Three Months Ended July 31, 2010 and 2009 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 PART II  OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 1B. Unresolved Staff Comments 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Submission of Matters to a Vote of SecurityHolders 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 34 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) L & L ENERGY, INC. CONSOLIDATED BALANCE SHEETS AS OF July 31, 2010 and April 30, 2010 (Unaudited) July 31, 2010 April 30, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 9,476,634 $ 7,327,369 Accounts receivable 16,113,257 17,304,949 Prepaid and other current assets 15,865,361 22,670,529 Other receivables 7,893,019 7,956,069 Inventories 11,758,019 9,605,103 Total current assets 61,106,290 64,864,019 Property, plant, equipment, and mine development, net 35,236,597 33,657,410 Construction-in-progress 31,201,530 17,211,093 Intangible assets, net 5,221,766 5,028,253 Long term receivable 1,259,370 1,259,151 Related party notes receivable 7,082,039 7,141,800 Total non-current assets 80,001,302 64,297,707 TOTAL ASSETS $ 141,107,592 $ 129,161,726 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ 5,234,722 $ 1,995,513 Accrued and other liabilities 755,330 1,225,294 Other payables 6,966,193 15,344,920 Taxes payable 11,822,698 10,387,265 Customer deposits 4,770,432 3,937,770 Total current liabilities 29,549,375 32,890,762 LONG-TERM LIABILITIES Bank loans 3,407,080 4,146,950 Long-term payable 800,000 800,000 Asset retirement obligation 1,225,312 507,279 Total long-term liabilities 5,432,392 5,454,229 Total Liabilities 34,981,767 38,344,991 Commitments and contingencies EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 120,000,000 shares authorized: 29,660,449 and 28,791,735 shares issued and outstanding at July 31, 2010 and April 30, 2010, respectively 29,661 28,792 Additional paid-in capital 34,718,042 32,781,365 Accumulated other comprehensive income 1,738,587 699,755 Retained Earnings 56,047,044 45,108,530 Treasury stock (400,000 shares) (396,000) (396,000) Total stockholders' equity 92,137,334 78,222,442 Non-controlling interest 13,988,491 12,594,293 Total equity 106,125,825 90,816,735 TOTAL LIABILITIES AND EQUITY $ 141,107,592 $ 129,161,726 The accompanying notes are an integral part of these consolidated financial statements. 3 L & L ENERGY, INC. CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE PERIODS ENDED JULY 31, 2010 and 2009 (Unaudited) For the Three Months Periods Ended July 31, NET REVENUES $ 55,329,939 $ 11,185,753 COST OF REVENUES 36,724,263 5,312,458 GROSS PROFIT 18,605,676 5,873,295 OPERATING COSTS AND EXPENSES: Salaries & wages 780,672 325,237 Selling, general and administrative expenses, excluding salaries and wages 3,225,609 815,475 Total operating expenses 4,006,281 1,140,712 INCOME FROM OPERATIONS 14,599,395 4,732,583 OTHER INCOME (EXPENSE): Interest expense Other (expense) income Total other (expense) income INCOME BEFORE PROVISON FOR INCOME TAXES 14,516,012 4,725,820 LESS PROVISION FOR INCOME TAXES 2,183,300 338,761 INCOME FROM CONTINUED OPERATIONS BEFORE NON-CONTROLLING INTEREST 12,332,712 4,387,059 LESS: NONCONTROLLING INTEREST 1,394,198 1,864,265 NET INCOME FROM CONTINUED OPERATIONS 10,938,514 2,522,794 DISCONTINUED OPERATIONS GAIN/(LOSS) FROM SUBSIDIARY DISPOSED OF - 171,335 TOTAL INCOME/(LOSS) FROM DISCOUNTED OPERATIONS - 171,335 NET INCOME ATTRIBUTABLE TO COMMON SHAREHOLDERS 10,938,514 2,694,129 OTHER COMPREHENSIVE INCOME: Foreign currency translation gain( loss) COMPREHENSIVE INCOME $ 9,899,682 $ 2,656,024 INCOME PER COMMON SHARE  basic from continued operation $ 0.38 $ 0.12 INCOME PER COMMON SHARE  basic from discontinued operation $ - $ 0.01 INCOME PER COMMON SHARE  basic $ 0.38 $ 0.13 INCOME PER COMMON SHARE  diluted from continued operation $ 0.36 $ 0.12 INCOME PER COMMON SHARE  diluted from discontinued operation $ - $ 0.01 INCOME PER COMMON SHARE  diluted $ 0.36 $ 0.13 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING  basic 29,037,451 21,167,409 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 30,407,090 21,307,409 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIODS ENDED JULY 31, 2010 and 2009 (Unaudited) For the Three Months Periods Ended July 31, 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income including non-controlling interest $ 10,938,514 $ 2,522,794 Adjustments to reconcile net income to net cash provided by operating activities: Income from non-controlling interest 1,394,198 1,864,265 Depreciation and amortization 3,111,736 768,114 Amortization for deferred compensation - 10,500 Issuance of common stock for services 430,546 619,262 Changes in assets and liabilities, net of businesses acquisitions: Accounts receivable 1,191,692 1,090,178 Prepaid and other current assets 6,945,169 1,169,610 Inventories (2,152,916) (1,176,975) Deferred tax asset - 154 Other receivable 63,050 0 Accounts payable 3,239,209 24,347 Accrued and other liabilities (469,964) 278,106 Customer deposit 832,662 194,271 Loan to associate - (204,660) Taxes payable 1,435,432 (569,906) Other payable (8,378,727) 0 Net cash provided by(used in) discontinued operation - 485,608 Net cash provided by operating activities 18,580,601 7,075,668 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (3,582,067) (2,909,227) Acquisition of intangible assets (429,298) - Change in intangible assets - 3,671 Change in fixed assets - (20,018) Construction-in-progress (13,990,438) (4,200,333) Change in non-controlling interest due to acquisition and disposal - 760,906 Loan to related party (80,239) - Increase in investments - (12,437) Net cash (used in) provided by investing activities (18,082,042) (6,377,438) CASH FLOWS FROM FINANCING ACTIVITIES: Payment on bank loans (739,870) - Proceeds from issuance of common stock - 201,313 Proceeds from warrant extension 50,000 - Warrants converted to common stock 1,457,000 475,000 Net cash provided by financing activities 767,130 676,313 Effect of exchange rate changes on cash and cash equivalents 883,576 (38,105) INCREASE IN CASH AND CASH EQUIVALENTS 2,149,265 1,336,438 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 7,327,369 5,098,711 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 9,476,634 $ 6,435,149 SUPPLEMENTAL NON CASH FLOW INFORMATION: INTEREST PAID $ 59,200 $ 3,598 INCOME TAX PAID $ 747,848 $ 352,634 The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JULY 31, 2 NOTE 1.
